Kevin V. Noble (petitioner) appeals under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial of relief by a single justice of this court. The petitioner had brought, pro se, a petition for a review of a bail determination, or for relief pursuant to G. L. c. 211, § 3. Two Superior Court judges had ordered that the petitioner be held without bail.
Rule 2:21 (1) requires that the notice of appeal be filed within seven days of the entry of the judgment, unless the court otherwise orders. The petitioner states in his memorandum filed pursuant to rule 2:21 that the single justice denied the petition on July 28, 2000, and that he “timely appealed.” The judgment at issue was entered on July 28, 2000, and the petitioner’s notice of appeal (dated August 151) was received and docketed on August 25, well beyond the time allowed under the rule. The docket does not indicate that the court adjusted the time for the filing of the notice of appeal.

Appeal dismissed.


Significantly after August 4, 2000, the date he asserts he learned of the judgment.